Little, J.
A member of a mercantile firm who executes a promissory note in the name of his firm, and delivers it to his creditor in payment of an individual debt, does not bind his copartners for its payment while it is in the hands of the payee, his original creditor. It is, however, entirely competent for the other members of his firm to adopt such note as their own debt jointly with the maker, and when so done, payment of the note after maturity may be enforced against the firm. Veal v. Keely Co., 86 Ga. 130.
The evidence in the present case was conflicting on the question of the adoption of the debt, and ratification of the note executed in the firm name, by the other members of the firm; and the jury returned a verdict for the plaintiff, which settled the issues of fact involved.

Judgment affirmed.


All the Justices concurring.